Citation Nr: 0841920	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  07-08 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated 50 percent disabling. 

2.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right upper 
extremity, currently evaluated 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left upper 
extremity, currently evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, currently evaluated 10 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, currently evaluated 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected erectile dysfunction, currently evaluated 
noncompensably (zero percent) disabling.
7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island which, in part: increased the rating 
assigned for the veteran's service-connected PTSD to 50 
percent disabling; decreased the rating assigned for the 
veteran's service-connected peripheral neuropathy of the 
right and left lower extremities to 10 percent disabling 
each; continued the rating assigned for the veteran's 
service-connected erectile dysfunction at noncompensably 
disabling; granted service connection for peripheral 
neuropathy of the right and left upper extremities, assigning 
separate 10 percent disability ratings; and denied the 
veteran's claim of entitlement to TDIU.  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Providence RO in May 2008.  A 
transcript of the hearing is associated with the veteran's 
claims folder.

This case is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.

Clarification as to issues on appeal

The ratings assigned to the veteran's service-connected 
peripheral neuropathy of the right and left lower extremities 
were reduced from 20 percent to 10 percent for both lower 
extremities in the August 2006 rating decision.  This is not, 
however, a claim for restoration of the previously-assigned 
20 percent ratings for these disabilities, as the reduction 
in question did not result in a decrease in compensation 
benefits paid to the veteran.  Accordingly, the special 
procedures for restoration cases outlined in 38 C.F.R. 
§ 3.105(e) are not for application with respect to these two 
claims.  

Issues not on appeal

The August 2006 RO rating decision also decided three other 
issues: entitlement to an increased disability rating for 
service-connected diabetes mellitus; entitlement to an 
increased disability rating for diabetic nephropathy; and 
entitlement to special monthly compensation for loss of use 
of a creative organ.  Although the veteran disagreed with the 
decision in its entirety, and the RO issued a statement of 
the case listing ten issues, in his March 2007 substantive 
appeal (VA Form 9) the veteran limited his appeal to the seen 
issues listed above.  Thus, only the issues listed on the 
first page of this remand are in appellate status.

In a June 2007 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for tinnitus.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

REMAND

During his personal hearing before the undersigned in May 
2008, the veteran testified that he had recently been treated 
at the VA Medical Center (VAMC) in Providence.  See the May 
2008 hearing transcript, pages 29-30.  He subsequently 
submitted a waiver to obtain these records and indicated that 
they are pertinent to all of his service-connected 
disabilities (and thus are also pertinent to the TDIU claim).

The veteran's most recent outpatient record from the 
Providence VAMC is dated in February 2007.  Updated treatment 
records should be associated with the claims folder, as they 
could potentially affect the outcome of the increased rating 
issues currently on appeal.  See 38 U.S.C.A. § 5103A (West 
2002).  

The TDIU claim is inextricably intertwined with the increased 
rating claims.  
In other words, if the disability ratings for the veteran's 
service-connected PTSD, peripheral neuropathy and/or erectile 
dysfunction are increased, this may impact the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or 
more issues are inextricably intertwined if one claim could 
have significant impact on the other].  Action on the 
veteran's TDIU claim is therefore deferred.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected PTSD, peripheral 
neuropathy, and erectile dysfunction 
disorders.  Any such records so 
identified should be obtained, to 
include updated records from the 
Providence VAMC [dated after February 
2007], to the extent possible.  Any 
records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should readjudicate 
the veteran's claims of entitlement to 
increased ratings for PTSD, peripheral 
neuropathy of the bilateral upper and 
lower extremities and erectile 
dysfunction, as well as his claim of 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

